Citation Nr: 1040924	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  09-13 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an earlier effective date for the grant of service 
connection for tinea versicolor.  


REPRESENTATION

Appellant represented by:	Allied Veterans Organization


WITNESSES AT HEARING ON APPEAL

The Veteran and A.F.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel

INTRODUCTION

The Veteran served on active duty from January 1956 to January 
1958.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision from the Department of 
Veterans Affairs (VA) Regional Office in Sioux Falls, South 
Dakota.  The Reno, Nevada RO now has jurisdiction over this 
appeal.  

In January 2010, the Veteran and A.F. testified before the 
undersigned Veterans Law Judge (VLJ) via video conference.  A 
transcript of the hearing is associated with the claims file.  


FINDING OF FACT

At the January 2010 video conference hearing, the Veteran 
withdrew his claim of entitlement to an earlier effective date 
for the grant of service connection for tinea versicolor, as he 
indicated that the effective date issue is not currently before 
the Board and that, instead, he is seeking to establish that 
clear and unmistakable error has been committed in an August 2007 
Board decision.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran on the issue of entitlement to an earlier effective date 
for the grant of service connection for tinea versicolor have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R.
§§ 20.202, 20.204 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2008, the Veteran submitted a statement, via VA Form 21-
4138, arguing that there was a problem with the effective date 
assigned for the grant of service connection for tinea 
versicolor.  He also argued that clear and unmistakable error 
(CUE) had been committed in a December 1958 rating decision that 
denied service connection for a skin disability (tinea 
versicolor).  The RO construed the Veteran's June 2008 statement 
as a claim seeking an earlier effective date for the grant of 
service connection for tinea versicolor, which was denied in an 
August 2008 rating decision.  The Veteran submitted a timely 
notice of disagreement and substantive appeal as to the August 
2008 rating decision, and the issue was certified to the Board 
for a video conference hearing adjudication.  

At the January 2010 video conference hearing, the Veteran, his 
representative, and the presiding VLJ discussed the fact that a 
prior Board decision, issued in August 2007, denied entitlement 
to an earlier effective date for the grant of service connection 
for tinea versicolor, as well as the issue of whether CUE had 
been committed in the December 1958 rating decision that denied 
service connection for tinea versicolor.  All parties agreed 
that, because of the prior August 2007 Board decision, the issue 
certified to the Board was incorrect.  The Veteran and his 
representative stated that he is actually seeking to establish 
that CUE was committed in the August 2007 Board decision which 
determined that CUE was not committed in the December 1958 rating 
decision.  See January 2010 Video Conference Hearing Transcript, 
pp. 3-8.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b) (2009).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204(c) (2009).

Based on the discussion and testimony at the January 2010 video 
conference hearing, the Board finds that Veteran has withdrawn 
the issue of entitlement to an earlier effective date for the 
grant of service connection for tinea versicolor.  Indeed, the 
Board finds that there remain no allegations of error of fact or 
law for appellate consideration on the issue of entitlement to an 
earlier effective date for the grant of service connection for 
tinea versicolor, as the Veteran has testified that the earlier 
effective date claim is not currently at issue.  

The issue of CUE in the prior Board decision will be addressed in 
a separate decision. 

Therefore, the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA) are not applicable to this claim and the Board 
does not have jurisdiction to review the appeal as to entitlement 
to an earlier effective date for the grant of service connection 
for tinea versicolor.  As such, this issue is dismissed without 
prejudice.

ORDER

The appeal as to the issue of entitlement to an earlier effective 
date for the grant of service connection for tinea versicolor is 
dismissed.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


